Citation Nr: 0408715	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  01-01 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2000 by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO denied 
the veteran's claim because it was determined that new and 
material evidence had not been received to reopen the claim 
for service connection for PTSD, which had previously been 
denied in a Board decision dated in April 1982.  


FINDINGS OF FACT

1.	All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.	The RO denied service connection for PTSD in an April 
1982 Board decision, which found that the veteran did not 
have a current diagnosis of PTSD.

3.	The RO found no new and material evidence to reopen the 
veteran's claim in the last rating action of record 
addressing the issue on any basis dated in October 1995; the 
veteran did not initiate an appeal upon notice of the denial 
of his claim and the October 1995 rating decision became 
final.

4.	The evidence submitted since the October 1995 rating 
decision includes a VA outpatient treatment record dated in 
November 2000, which contains a diagnosis of PTSD; this 
evidence is neither cumulative nor redundant of contentions 
of record at the time of the October 1995 decision and by 
itself or in connection with other evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.




CONCLUSION OF LAW

1.	The April 1982 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

2.	The October 1982 rating decision denying service 
connection for PTSD on the basis that no new and material 
evidence had been received is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).

3.	New and material evidence has been received to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. § 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  It also revised the 
definition of new and material evidence.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) codified at 38 C.F.R. § 
3.156(a)).  This revision, however, was made effective with 
respect to claims filed on or after August 29, 2001, and is 
not applicable to the veteran's appeal since his attempt to 
reopen his claim for service connection was filed prior to 
this date.   

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  VCAA; see Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  

In the present case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  Without 
addressing the merits of Pelegrini, supra, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

The RO notified the veteran of the information necessary to 
substantiate his claim by means of the discussions in a 
letter dated September 2003, in which the RO informed the 
veteran of evidence which it needed to reopen his claim for 
entitlement to service connection for PTSD.  This letter also 
included the definition of new and material evidence relevant 
to his claim.  Furthermore, the letter explained to the 
veteran what evidence was necessary to establish service 
connection for PTSD.  The RO also sent the veteran a VCAA 
notice letter dated in October 2002 in connection with his 
claim for entitlement to a nonservice connected pension.  
And, the veteran was notified of the VCAA regulations in the 
January 2004 supplemental statement of the case (SSOC).  
These documents also discussed the evidence the RO would 
obtain and the information and evidence the veteran should 
provide.  The Board finds that collectively, these documents 
fully satisfy the requirements of the VCAA, Pelegrini, supra, 
and Quartuccio, supra. 

The RO also satisfied its duty to assist the veteran by 
obtaining his available VA medical records, providing him 
with a VA examination, scheduling a hearing and soliciting 
and obtaining the veteran's private medical treatment records 
as well as other information relevant to his claim.
 
In addition, the veteran and his representative have had 
ample opportunity to present evidence and argument in support 
of this appeal and have not identified any outstanding 
available information or evidence relevant to the veteran's 
claim petition to reopen his claim.  As a result, the Board 
finds that the RO satisfied its duties under the VCAA, 
Pelegrini and Quartuccio, supra. 

Notwithstanding the discussions above, the Board finds any 
failure on the part of the RO to comply with the requirements 
of the VCAA to be harmless error since it is reopening his 
claim for entitlement to service connection for PTSD.  Any 
further development required with respect to the veteran's 
claim for entitlement to service connection for PTSD will be 
addressed in the remand that follows this decision.

II. New and Material Evidence

Once a rating decision becomes final, absent the submission 
of new and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Court also has held that VA must determine if new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002); and if the claim is 
reopened, the VA must then determine whether the VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  This analysis has been completed in Section I.  
As set forth in Section I, any failure on the part of the RO 
to satisfy its duty to assist the veteran under the VCAA is 
harmless since the RO is reopening the veteran's claim for 
service connection for PTSD.

Under 38 C.F.R. § 3.156(a), for claims received prior to 
August 29, 2001, as is the case here, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
addition, new evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

A review of the claims file reveals that the Board denied the 
veteran's claim for service connection for PTSD in a decision 
dated in April 1982.  The veteran did not appeal this 
decision and it became final.  The veteran submitted 
additional information in support of his claim for 
entitlement to PTSD.  In a rating decision dated in October 
1995, the RO denied entitlement to service connection for 
this condition.  The veteran did not appeal this decision and 
it became the last final decision to address this issue on 
any basis.  

Therefore, to determine whether the evidence received since 
this rating decision is new and material, it must be compared 
with the evidence received prior to the October 1995 rating 
decision.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  

Evidence of record at the time of the October 1995 rating 
decision consisted of service medical records, VA hospital 
records dated from June 1995 to August 1995;VA outpatient 
treatment records from 1981 to 1986; Personnel reports; 
evidence of the award of a Combat Infantryman Badge (CIB) and 
a Purple Heart; hearing testimony in September 1980; the 
veteran's written arguments; and a VA examination report 
dated in September 1981.  The RO denied service connection, 
finding that there was no current diagnosis of PTSD.

The Board finds that new and material evidence has been 
received to reopen the claim.  Evidence received since the 
October 1995 rating decision consists of VA outpatient 
treatment records; a VA examination report; VA treatment 
records and several statements from the veteran.  
Significantly, the Board finds a VA outpatient treatment 
record dated in November 2000 to be new and material because 
it indicates the veteran has a current diagnosis of PTSD.  As 
a result, it is neither cumulative nor redundant of evidence 
previously of record and is material to the question of 
whether the veteran currently has a diagnosis of PTSD.  
Therefore, the evidence is new and material within the 
meaning of 38 C.F.R. § 3.156(a) (2001).  Accordingly, the 
claim is reopened. 38 U.S.C.A. § 5108 (2001).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for entitlement to service connection for 
PTSD.  Specifically, the claim file contains a VA outpatient 
treatment record dated in November 2000 that indicates he has 
a current diagnosis of PTSD.  The claims file also contains a 
VA examination report dated in July 2001, which indicates 
that although the veteran demonstrates some symptoms of PTSD, 
he does not have PTSD as defined by the relevant diagnostic 
criteria.  Based upon the conflicting medical evidence, the 
Board concludes that an examination is required to establish 
(1) whether the veteran has a current diagnosis of PTSD; and, 
if he does have PTSD, (2) whether it was incurred in or 
aggravated by his service.  

The Board notes the claims file contains a request by the RO 
for a review of the claims file and an examination of the 
veteran by the Board of Psychiatrists, dated in February 
2002.  The Board further notes the claims file contains a 
printout from a VA medical facility in Philadelphia, PA 
(Philadelphia-VAMC), which indicates the veteran failed to 
report to his appointment in February 2002.  U under 38 
C.F.R. § 3.655(b) (2003) when the veteran fails to report to 
a VA examination necessary to determine whether entitlement 
to service connection is warranted without good cause, the 
claim must be adjudicated based on the evidence that is of 
record.  Id.  However, a review of the file indicates that 
the veteran currently resides in St. Petersburg, Florida, 
and, therefore, may not have been notified of this 
examination at his correct address.  Alternatively, it is 
possible that the examination was scheduled at the 
Philadelphia VAMC in error.

As a result of this apparent confusion surrounding the 
veteran's correct address, the Board concludes that the RO 
should make another attempt to obtain an examination of the 
veteran by the Board of Psychiatrists.  The Court has held 
that the VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As a result, this evidence must be 
considered in order to fairly adjudicate the veteran's claim.  
Given a recent decision of the United States Court of Appeals 
for the Federal Circuit that invalidated 38 C.F.R. § 
19.9(a)(2), however, this development must be accomplished by 
remand.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Therefore, in order to assist the veteran in the development 
of his appeal and to ensure due process, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part:

1.	The RO must verify the veteran's 
address.  The correct address must be 
noted in the claims file.

2.	The RO should reschedule the veteran 
for an examination by the Board of 
Psychiatrists at a VA facility close to 
his residence.  The RO must notify the 
veteran, in writing and at his correct 
address, of his appointment for an 
examination by the Board of 
Psychiatrists.

3.	Notwithstanding the veteran's 
failure to appear for his appointment at 
the Philadelphia VAMC in February, 2002, 
the RO should makes as many attempts as 
necessary to ascertain if the veteran's 
file was reviewed by the Board of 
Psychiatrists and if any report was 
prepared in connection with that review.  
Any reports obtained by the RO should be 
associated with this claims file.  The RO 
should cease its attempts to obtain this 
report only if it is notified in writing 
that it does not exist, which the RO 
should note in the claims file.

4.	Once the development requested in 
Paragraphs 1-3 is accomplished, the 
veteran should be accorded a VA 
examination by the Board of Psychiatrists 
to determine whether he has an acquired 
psychiatric disorder, specifically, PTSD.  
The claims folder and copy of this remand 
must be made available to the examiner 
prior to the examination.  The examiners 
should review all examination reports, 
including but not limited to: (1) the 
veteran's service records, which are 
located in a manila envelope stamped 
"Service Department Records Envelope" 
within the claims file; (2) the veteran's 
personnel records, award of CIB and award 
of Purple Heart, which are tabbed on the 
left side with yellow flags marked 
"Personnel," "CIB," and Purple Heart, 
respectively, (3) the VA outpatient 
treatment report dated in November 2000, 
which is tabbed on the left side with a 
yellow flag marked "November 2000"; (4) 
the VA examination report dated in July 
2001, which is tabbed on the left side 
with a yellow flag marked "July 2001;" 
(5) VA outpatient treatment reports; and 
(6) VA hospitalization reports. The 
examination report should reflect that 
such a review was conducted.  

5.	The examiner is requested to express 
an opinion as to whether the veteran 
currently has PTSD.  To this end, the 
examiner should conduct a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score.  If and only if 
the veteran is diagnosed with PTSD, an 
opinion is requested as to its etiology, 
in particular, whether it is 
etiologically related to his service.  
The examiner should review the results of 
any testing prior to reaching a 
conclusion and should indicate this in 
his or her report.  

If the veteran (1) is found to have PTSD 
and (2) that it is causally related to 
his service, the diagnostic assessment 
should include a discussion of the 
veteran's current levels of 
psychological, social, and occupational 
functioning and the impact of this on his 
social and industrial activities as well 
as his employability.  

In addition, it would be helpful to the 
Board if the examiner's opinions used the 
language "unlikely," "as likely as not" 
or "likely."  (The term, "as likely as 
not," does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
the examiner's conclusion as it is to find 
against it.)  All conclusions should be 
supported by citation to clinical findings 
of record.  The examiner also should 
provide complete rationale for all 
conclusions reached. 

6.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003) (the VCAA"), and any other 
applicable legal precedent.  The Board 
notes that the veteran has never been 
sent a VCAA notification letter that 
specifically addresses the issue of 
service connection for PTSD.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.

7.		The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  To the extent the 
claim on appeal remains denied, the 
veteran should be provided with an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on his claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



